         Case 2:16-cv-02186-JCM-NJK Document 172 Filed 05/24/19 Page 1 of 2



 1

 2

 3

 4

 5
                      UNITED STATES DISTRICT COURT
 6                         DISTRICT OF NEVADA
                                  *****
 7
     SETH MANHEIMER, an individually, and )
 8   derivatively on behalf of TRUFUSION ) Case No. 2:16-cv-02186-JCM-NJK
     YOGA, LLC                                )
                                                         JUDGMENT
 9                                            )
                         Plaintiff,           )
10                                            )
             v.                               )
11                                            )
     TRUFUSION YOGA, LLC, a Nevada )
12   Limited Liability Company, MICHAEL )
     BORDEN;          MARTIN         HINTON; )
13   TRUFUSION LLC, a Nevada Limited )
     Liability    Company,        TRUFUSION )
14   FRANCHISING LLC, a Nevada Limited )
     Liability Company, and DOES 1-10, )
15   inclusive                                )
                                              )
16                       Defendants.          )
     ___________________________________ )
17   TRUFUSION YOGA, LLC, a Nevada )
     Limited Liability Company, TRUFUSION )
18   LLC, a Nevada Limited Liability Company, )
     TRUFUSION FRANCHISING LLC, a )
19   Nevada Limited Liability Company, and )
     ROES 1-10, inclusive,                    )
20                                            )
                         Counterclaimants,    )
21                                            )
             v.                               )
22                                            )
     SETH MANHEIMER,                          )
23                                            )
                         Counterdefendant.    )
24                                            )

25                                    Page 1 of 2

26
          Case 2:16-cv-02186-JCM-NJK Document 172 Filed 05/24/19 Page 2 of 2



 1          Following proceedings including a jury trial and pre- and post-trial motions, as well

 2   as agreed dismissals at the commencement of trial, and in accordance with the jury’s

 3   verdict, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment be

 4   entered as follows:

 5          1.     Judgment shall be entered in favor of Plaintiff, Seth Manheimer, and

 6   against Defendant TruFusion Yoga, LLC, for monies owed in the amount of

 7   $55,000.00, plus $37,998.78 in prejudgment interest.

 8          2.     Manheimer’s ownership interest in Defendants and Counterclaimants

 9   TruFusion Yoga, LLC, TruFusion Franchising LLC, and TruFusion LLC as of

10   September 28, 2018, is determined to be a .8 percent ownership interest in

11   TruFusion LLC, which itself owns 100% of TruFusion Yoga, LLC and TruFusion

12   Franchising LLC.

13          3.     Manheimer shall take nothing by his other claims in this case.

14          4.     Counterclaimants, TruFusion Yoga, LLC; TruFusion Franchising

15   LLC; and TruFusion LLC, shall take nothing by their counterclaims.

16

17         May_______
     DATED this 24, 2019.day of May, 2019.

18

19

20
                                            _____________________________________
21                                             THE HONORABLE JAMES C. MAHAN
22                                                   DISTRICT COURT JUDGE

23

24

25                                            Page 2 of 2

26
